Exhibit 10.56

 

March 2, 2011

 

CONFIDENTIAL

 

Mr. R. Jeffrey Bailly

[address]

 

Dear Mr. Bailly:

 

Please refer to your employment agreement with the Company dated October 8, 2007
(the “Employment Agreement”).

 

This letter agreement will confirm our understanding and agreement that
Employment Agreement is hereby amended effective as of January 1, 2012 by
deleting therefrom paragraph 2 in its entirety, and inserting in lieu thereof
the following:

 

“2.                                 You shall serve as President and Chief
Executive Officer of the Company on a full-time basis subject to the supervision
and direction of the Board of Directors of the Company.  You shall receive the
following base compensation: (i) annual salary of not less than $350,000 payable
in equal weekly installments; and (ii) a stock grant award to be made by the
Compensation Committee of the Board (the “Committee”) in the first quarter of
each calendar year (the “Annual Stock Grant Award”) entitling you to receive as
of December 31 of such calendar year (the “Issue Date”) such number of shares of
the $.01 par value Common Stock of the Company as is equal to $300,000 divided
by the closing trading price on the date the Annual Stock Grant Award is granted
to you. The Annual Stock Grant Award shall be made under the Company’s 2003
Incentive Plan (the “2003 Incentive Plan”), as amended, subject to your
continued employment with the Company through the Issue Date and subject to the
terms and conditions set forth below in this Agreement.  Subject to the
provisions of Paragraph 8 of this Agreement, the Company shall reimburse you for
the amount of federal and state income taxes so that you will not be out-of
pocket on an after-tax basis with respect to the Annual Stock Grant Award.  In
addition, you shall be eligible for an annual incentive bonus based on an annual
bonus plan approved by the Committee and keyed to achievement of such fiscal
year financial and strategic objectives of the Company as the Committee may from
time to time determine.  Subject to the provisions hereof, your employment by
the Company may be terminated by the Company at any time.  You shall not be
required to relocate from the Greater Boston, Massachusetts area to discharge
your responsibilities in the event the executive offices of the Company are
moved outside of such area.”

 

Except as amended hereby, the Employment Agreement shall remain in full force
and effect.

 

This letter agreement may be executed in multiple counterparts.

 

--------------------------------------------------------------------------------


 

If this letter correctly sets forth our understanding and agreement regarding
amendment of the Employment Agreement, please indicate your acceptance by
signing both copies of this letter and returning one copy.

 

 

Very truly yours,

 

 

 

 

 

 

By:

/s/ Ronald J. Lataille

 

 

Ronald J. Lataille,

 

 

Chief Financial Officer

 

 

Agreed To:  March 2, 2011

 

 

 

 

 

/s/ R. Jeffrey Bailly

 

R. Jeffrey Bailly

 

 

 

 

 

Approved by the Compensation Committee as of March 2, 2011

 

 

 

 

 

/s/ Marc Kozin

 

Marc Kozin

 

Chairman of the Compensation Committee

 

 

2

--------------------------------------------------------------------------------

 